NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted October 17, 2007*
                            Decided October 18, 2007

                                      Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 07-2233

CHINYERE U. NWOKE,                             Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Northern
                                               District of Illinois, Eastern Division
      v.
                                               No. 06 C 30
COUNTRYWIDE HOME LOANS,
INC.,                                          Charles R. Norgle, Sr.,
      Defendant-Appellee.                      Judge.

                                    ORDER

      Chinyere Nwoke sued Countrywide Home Loans, Inc., claiming that it was
negligent and violated the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.
§ 1692e, when it failed to credit her account with the full amount of a mortgage
payment. She contends that Countrywide’s error caused credit-reporting agencies
to lower her credit score, and that the resulting poor score led another lender to



      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 07-2233                                                                   Page 2

reject her mortgage application. She appeals from the district court’s grant of
summary judgment in favor of Countrywide. We affirm.

       Although, as the district court noted, Nwoke failed to comply with the court’s
local rule regarding the procedure for opposing a motion for summary judgment,
N.D. Ill. R. 56.1(b)(3); Chicon v. Exelon Generation Co., 401 F.3d 803, 809 (7th Cir.
2005), the basic facts here are nevertheless undisputed. In July 2003 Nwoke
refinanced her home mortgage with a loan from Countrywide. She has made all of
her payments to Countrywide on time and has never been in default. Nwoke’s
problems with Countrywide began in December 2004 when she made two payments
totaling $1,181.46, but Countrywide only credited $648.10 to her account. Nwoke
did not learn of the error until October 2005, when Countrywide sent her a letter
identifying itself as a “debt collector” and requesting payment of late fees. Nwoke
called Countrywide to bring the mistake to its attention and later sent Countrywide
copies of the cancelled checks. Recognizing its error, Countrywide told Nwoke to
disregard the delinquency notices and sent her a check to reimburse late fees that
had been charged to her account. Countrywide also submitted corrections to the
credit-reporting agencies that it had earlier notified regarding Nwoke’s mistaken
delinquency; those agencies had already reflected the delinquency on Nwoke’s credit
report. By the middle of January 2006, Nwoke’s credit reports had been corrected
to reflect that she had never been in default.

       After our de novo review, we agree with the district court that Countrywide
is entitled to summary judgment. The FDCPA protects debtors from improper
practices of “debt collectors”—third parties who attempt to recoup debts owed to
creditors. 15 U.S.C. § 1692a(6); see Catencamp v. Cendant Timeshare Resort Group-
Consumer Fin., Inc., 471 F.3d 780, 781 (7th Cir. 2006). But a creditor who collects
its own debt using its own name is not a “debt collector.” 15 U.S.C. § 1692a(4), (6);
see Nielsen v. Dickerson, 307 F.3d 623, 634 (7th Cir. 2002); Aubert v. Am. Gen. Fin.,
Inc., 137 F.3d 976, 978 (7th Cir. 1998). The undisputed facts establish that
Countrywide extended a loan to Nwoke, and when Countrywide believed she was in
default, it contacted her directly, using its own name, to collect the debt. Thus,
Countrywide is Nwoke’s creditor, not a debt collector subject to the FDCPA.

       Nwoke argues that Countrywide’s status as a “debt collector” is in dispute
because Countrywide sent her a collection letter asserting that “Countrywide is a
debt collector.” But this statement has nothing to do with whether Countrywide is
a “debt collector” for purposes of the FDCPA. To the contrary, the undisputed facts
show that, although Countrywide sometimes operates as a debt collector, it was not
a debt collector here—it attempted to collect its own debt, not another creditor’s
debt, using its own name. So Countrywide’s statement in a single letter that it is a
debt collector does not raise a genuine issue of material fact as to whether it is
subject to the FDCPA for attempting to collect a debt it believed Nwoke owed.
No. 07-2233                                                                 Page 3


       To the extent that Nwoke argues Countrywide’s negligence caused a drop in
her credit score that prevented her from getting another mortgage, Countrywide is
entitled to summary judgment on this claim as well. As the district court observed,
the Fair Credit Reporting Act (FCRA) preempts state-law negligence claims for
providing inaccurate information to credit-reporting agencies. See 15 U.S.C.
§ 1681h(e); Young v. Equifax Credit Info. Servs., Inc., 294 F.3d 631, 638 (5th Cir.
2002); Thornton v. Equifax, Inc., 619 F.2d 700, 703 (8th Cir. 1980). And to succeed
on an FCRA claim, a plaintiff must establish that the defendant acted maliciously
or willfully intended to injure the plaintiff. See 15 U.S.C. § 1681h(e); Cushman v.
Trans Union Corp., 115 F.3d 220, 229 (3d Cir. 1997); Thornton, 619 F.2d at 703.
The facts established here show, at most, that Countrywide was careless when it
told the credit-reporting agencies that Nwoke was in default, and Nwoke points to
nothing in the record that shows Countrywide acted out of malice or with the intent
to cause her harm. In fact, Countrywide promptly contacted the credit-reporting
agencies as soon as it learned of its mistake.

                                                                      AFFIRMED.